Supplemental Motion Granted in part, and Order filed December 14, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-01039-CV
                                   ____________

  IN RESXP ANALYTICS, LLC, and EMMANUEL M. MAMALAKIS, Relators



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   133rd District Court
                                  Harris County, Texas
                            Trial Court Cause No. 2011-27796



                                      ORDER

      On December 2, 2011, relators, SXP Analytics, LLC and Emmanuel M. Mamalakis,
filed a petition for writ of mandamus in this court. See Tex. Gov't Code § 22.221.
Relators ask this court to compel the Honorable Jaclanel McFarland, Judge of the 133rd
District Court of Harris County, to set aside her order dated October 24, 2011, entered in
trial court cause number 2011-27796, styled Vitaliy Godlevsky v. SXP Analytics, LLC, Jepp
Financial LLC, and Emmanuel M. Mamalakis, denying their motion for the court to
decline jurisdiction on the basis of forum non conveniens, and direct her to grant the
motion.

      On December 13, 2011, relators filed a motion for a temporary stay of discovery
and all proceedings in the trial court. See Tex. R. App. P. 52.8(b), 52.10. On December
14, 2011, this court denied the motion. After this court issued its ruling, relators filed a
supplement to their emergency motion. In the motion, relators assert that the real party in
interest, Vitaliy Godlevsky, filed a request for an anti-suit injunction against relators,
seeking to enjoin further prosecution of a related suit filed in Wisconsin, and the motion is
set for a hearing on December 19, 2011.

       It appears from the facts stated in the petition that relators’ request for relief requires
further consideration and that relators will be prejudiced unless immediate temporary relief
is granted. We therefore GRANT relators’ supplemental motion in part and ORDER all
proceedings related to the anti-suit injunction request filed in trial court cause number
2011-27796, styled Vitaliy Godlevsky v. SXP Analytics, LLC, Jepp Financial LLC, and
Emmanuel M. Mamalakis, are STAYED until a final decision by this court on relators’
petition for writ of mandamus, or until further order of this court.

       In addition, the court has requested that the real party in interest, Vitaliy Godlevsky,
file a response to the petition for writ of mandamus on or before December 28, 2011.



                                            PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Christopher.




                                                2